 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    RALPH COLEMAN, et al.,                           No. 2:90-cv-0520 KJM DB P
12                       Plaintiff,
13           v.                                        ORDER
14    EDMUND G. BROWN, JR., et al.,
15                       Defendants.
16

17

18                  On February 19, 2019, the court received the neutral expert’s monthly invoice for
19   services rendered through January 31, 2019. The court has reviewed the invoice as required by
20   paragraph C(2) of the district court’s January 8, 2019 order. ECF No. 6064 at 5. In that invoice,
21   the neutral expert seeks reimbursement for 14.2 hours of time spent by Christopher Karnes at a rate
22   of $270.00 per hour. Mr. Karnes is not included in the list of staff approved by the district court
23   on December 18, 2018. See ECF No. 6048 (approving “neutral expert's utilization and retention of
24   the persons identified in his filing titled Neutral Expert's Designation of Investigative Team, ECF
25   6044.) The neutral expert is required to “seek approval of the court in advance of utilization or
26   retention of additional staff beyond that already approved.” ECF No. 6064 at 2. Absent such
27   approval, the court will not authorize payment for those hours.
28
                                                      1
 1              In addition, the neutral expert seeks reimbursement of costs in the amount of $60.00 for

 2   “Specialized Research.” Consistent with its duty to review the invoice, the court has made an

 3   inquiry to the neutral expert about this cost. He has agreed the amount may be stricken from the

 4   invoice.

 5                    Good cause appearing, the neutral expert will be directed to submit to

 6   dborders@caed.uscourts.gov a new summary invoice that omits the requested payments described

 7   supra. The revised summary invoice will be sent to the parties upon its submission to this court.

 8                    IT IS SO ORDERED.
 9   Dated: February 25, 2019
10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                        2
